—In a paternity proceeding pursuant to Family Court Act article 5, the appeal is from an order of the Family Court, Kings County (Pearce, J.), dated October 7, 1997, which denied the mother’s motion to vacate an order of filiation of the same court dated May 30, 1989.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court, upon considering the best interests of the child who is the subject of this proceeding (see, Matter of Lou*442ise P. v Thomas R., 223 AD2d 592), correctly determined that the mother is equitably estopped from seeking to vacate the order of filiation. The record demonstrates that the 1989 order of filiation was entered on her consent, and that she acquiesced in the development of a strong relationship between the petitioner and the child during at least part of the ensuing time period. Moreover, it is undisputed that the child has resided with the petitioner in Switzerland since 1992, and there is strong evidence that vacatur of the order of filiation at this late stage would be detrimental to the child. Under these circumstances, the court properly precluded the mother from contesting paternity (see, Matter of Barbara A. M. v Gerard J. M., 178 AD2d 412; Matter of Ettore I. v Angela D., 127 AD2d 6; Matter of Sharon GG. v Duane HH., 95 AD2d 466, affd 63 NY2d 859).
The mother’s remaining contentions are without merit. O’Brien, J. P., Sullivan, Krausman and Florio, JJ., concur.